In the lower court the Walton Trust Company, a corporation, brought suit against Elmer E. and Matilda Seay upon notes secured by a mortgage, and asked the court for a judgment of foreclosure against them and against H.R. Denton, J.C. Culbertson, the Muskogee National Bank, of Muskogee, Okla., and Henry M. Minch. Judgment was rendered for plaintiff against all of the defendants as prayed for. From this judgment, J.C. Culbertson and the Muskogee National Bank of Muskogee, Okla., a corporation, appeal. Defendant in error filed a motion to dismiss, and plaintiffs in error filed a response thereto.
We have examined the record and believe that the appeal is a frivolous one, and should therefore be dismissed. Sheil v.Winters, 45 Okla. 525, 146 P. 220; Kirkland v. Trezevant,38 Okla. 445, 134 P. 1198; Skirvin v. Goldstein, 40 Okla. 315,137 P. 1176; Skirvin v. Bass Fur.   Car. Co., 43 Okla. 440,143 P. 190; Patterson v. Barnwell, 47 Okla. 34,147 P. 1197; Bennett v. Meek, 45 Okla. 326, 145 P. 767.
For the reasons stated, the motion to dismiss is sustained.
All the Justices concur. *Page 105